Citation Nr: 1109233	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  08-01 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlenent to service connection for a left knee disability (to include as secondary to service-connected right knee disability).  

2. Entitlement to a combined rating in excess of 30 percent for a right knee disability.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1962 to August 1966.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO) that continued the 20 percent rating based on instability for the right knee and denied service connection for a left knee disability.  An interim April 2010 rating decision granted service connection for separately ratable right knee limitation of motion rated 10 percent, effective January 27, 2010.  In October 2010, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  At the hearing, the Veteran sought, and was granted, a 30 day abeyance period for the submission of additional evidence.  The Veteran submitted additional VA outpatient treatment records with a waiver of RO consideration.  


FINDINGS OF FACT

1. It is reasonably shown that the Veteran's left knee disability is proximately due to to his service-connected right knee disability.   

2. The Veteran's right knee disability is manifested by instability/laxity approximating "moderate" lateral instability; "severe" lateral instability is not shown.

3. The Veteran's right knee disability is manifested by limitation of motion no greater than 0 degrees extension to 115 degrees flexion.  


CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in favor of the Veteran, service connection for a left knee disability is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2010).

2. A rating in excess of 20 percent is not warranted for the Veteran's right knee instability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (Code) 5257 (2010).

3. A rating in excess of 10 percent is not warranted for the Veteran's right knee limitation of motion.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (Code) 5260 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding service connection for a left knee disability, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist omission is harmless.  

	Right knee rating 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).      

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to its initial adjudication.  A December 2006 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  It also informed him of rating and effective date criteria.  He has received the general-type notice described in Vazquez-Flores, and has had ample opportunity to respond/supplement the record.  It is not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) are associated with the claims file and pertinent treatment records have been secured.  Regarding the right knee rating, the RO arranged for an examination (on behalf of VA) in January 2007 and a VA examination in February 2010 (specific examination related contentions by the Veteran and his representative will be addressed below).  The examinations are adequate to assess the disability as the examiners expressed familiarity with the history of the disability, and conducted thorough examinations of the Veteran, noting all findings necessary for a proper determination in the matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  
 The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.

B. Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

	Left knee disability

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

There is conflicting medical evidence that is critical to a determination in this matter.  When evaluating this evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis relating to the left knee. 

March 2006 VA bilateral knee X-rays were interpreted as revealing essentially unremarkable knees for the Veteran's age.  

In a January 2007 letter the Veteran's friend T.B. noted that the Veteran began to complain of left knee pain and swelling over the years.  She noted that depending on his activities he now had pain and swelling in both knees.  

On his January 2008 VA Form 9 (substantive appeal) the Veteran stated that overuse of his left knee, in compensating for his right knee, caused damage to the left knee.   

January 2010 VA left knee X-rays were interpreted as revealing no significant abnormality.  

On February 2010 VA knee consultation the Veteran reported that due to his worsening right knee disability his left knee began to bother him as he had favored it for years, with his left knee now feeling as if it was giving way.  X-rays showed a mild element of chondromalacia on the left knee.  He had a mildly antalgic gait with offloading on the right limb.  

On February 2010 VA examination the Veteran reported that during the 10 years prior his left knee had started to bother him because he favored his right knee and had to stand on the left while working at Boeing for 35 years as an aircraft assembler.  The diagnosis was left knee collateral lateral instability.  The examiner opined that it was as likely as not that the Veteran's left knee condition was caused by the worsening of his right knee condition.  

A March 2010 physical therapy (PT) referral notes that the Veteran had subacute left patellofemoral knee pain.  

On June 2010 examination (on behalf of VA) left knee X-rays were interpreted as negative.  The diagnosis was left knee patellofemoral pain syndrome.  The examiner noted that he was not sure if the left knee ligamentous laxity (if it was of a pathologic etiology) would occur from increased use (due to compensation for the right knee).  He noted that it was entirely possible that the Veteran's laxity was his normal status.  He opined that the status of the Veteran's knee could be explained by his employment history and longevity.  In an addendum, in response to being asked to provide a specific rationale for his opinion, the examiner noted that based on the available medical records the Veteran's left knee condition was in no way related to his right knee condition.  

At the October 2010 Travel Board hearing the Veteran's representative stated that the Veteran was seeking service connection for the left knee disability on both direct and secondary theories of entitlement, as he injured the left knee in service and also favored the left knee to compensate for his service-connected right knee disability.  The undersigned ensured that all parties (especially the Veteran) understood the theories of entitlement.  The Veteran confirmed that it was his belief that his favoritism of the left knee that resulted in his disability.  

The Veteran's theories of entitlement are direct and secondary service connection.  The Board will address the secondary service connection theory as that is the basis for the allowance of his claim.  The Veteran alleges that his left knee disability is secondary to his service-connected right knee disability.  The evidence of record establishes that the Veteran has a left knee disability (VA examination found lateral collateral instability) and service connection is in effect for his right knee disability.  Under these circumstances, what remains necessary to establish secondary service connection for the left knee disability is competent evidence that establishes that such disability was either (a) caused by or (b) aggravated by the service-connected right knee disability.

The opinion of the February 2010 VA examiner was that the Veteran's left knee condition was caused by the worsening of his right knee condition.  In contrast, the June 2010 examiner opined that the Veteran's left knee condition was in no way related to his right knee condition.  

Both opinions are offered by medical doctors that are competent to offer them and are probative evidence in the matter.  Additionally, they are both based essentially on the same factors: (1) clinical findings on examination of the Veteran; (2) his medical history; (3) his self-reported history; and (4) diagnostic studies.  Neither opinion provides a superior explanation of rationale.  The Board cannot find any factors that allow for assignment of greater probative weight to either opinion.  Consequently, the Board finds that the medical opinions in this matter are in equipoise.  

The Board acknowledges that competent medical evidence is not always required when the determinative issue is a medical nexus and that the Veteran is competent to provide lay evidence as to observation of his left knee symptoms.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007); Barr v. Nicholson, 21 Vet. App. 303, 308-309 (2007).  The Veteran and his acquaintances are quite competent to report the progression of his knee disability as evidenced by lay observable developments.  Specifically, the Veteran's friend T.B. noted that he had complained of right knee pain since she had known him and that over the years he started to complain of left knee pain.  The Veteran has repeatedly stated that he has overused his left knee to relieve pressure from his service-connected right knee (a characteristic that readily lends itself to lay observation).  In a February 2010 VA knee consultation the Veteran reported that due to his worsening right knee disability his left knee began to bother him as he had favored it for years, with his left knee now feeling as if it was giving way.  Examination showed that he had a mildly antalgic gait with offloading on the right limb, which explicitly confirms the Veteran's subjective accounts.  The Board finds no reason to question the credibility of the Veteran or T.B.  These lay statements are competent and probative evidence supportive of a nexus between the Veteran's service-connected right knee disability and left knee disability.

In light of the foregoing, the Board finds that the evidence of record in this matter is in equipoise.  Resolving all reasonable doubt in favor of the Veteran (pursuant to 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102) the Board finds that all the evidentiary and legal requirements for establishing secondary service connection for the Veteran's left knee disability are met; service connection for such disability is warranted.

	Right knee disability

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities which are rated according to the specific criteria therein.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more of less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

Flexion of the leg limited to 60 degrees warrants a 0 percent rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Code 5260.

Extension of a leg limited to 5 degrees or less warrants a 0 percent rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Code 5261.

Flexion of the knee to 140 degrees is considered full and extension to 0 degrees is considered full.  See 38 C.F.R. § 4.71a, Plate II.

In addition, the rating schedule provides for a 10 percent rating for slight recurrent subluxation or lateral instability, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Code 5257.

The words "slight," "moderate," and "severe" are not defined in Code 5257.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6.

In a claim for an increased rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

March 2006 VA bilateral knee X-rays were interpreted as revealing essentially unremarkable knees for the Veteran's age.  

A March 2006 VA outpatient treatment record notes that the Veteran reported right knee stiffness with occasional instability.  There was mild periarticular swelling.  There was positive anterior laxity with a good end point and moderate valgus-varus laxity.  Anterior drawer sign and McMurray's were negative.  The assessment was knee pain with laxity.  

In a January 2007 letter the Veteran's friend T.B. noted that he had complained of right knee pain (described as intense and radiating) and swelling ever since she had known him. She noted that depending on his activities he now had pain and swelling in both knees.  

On January 2007 examination (on behalf of VA) the Veteran reported that he suffered from weakness with long walks, stiffness overnight, swelling with use, giving way up and down stairs, and lack of endurance.  He experienced localized pain that occurred 3 times per day for a half an hour, characterized by a crushing, aching, and sharp sensation.  He wore a brace and his functional impairment was that he could not stand for extended periods of time.  Examination revealed the right knee to have no signs of edema, effusion, weakness, tenderness, redness, heat, abnormal movement, subluxation, or guarding of movement.  Range of motion studies revealed right knee right knee extension to 0 degrees and flexion to 140 degrees.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Anterior and posterior cruciate ligament testing was within normal limits.  Medial and lateral ligament stability testing was within normal limits.  Right knee X-ray findings were within normal limits.  The diagnosis was right knee hypermobility.  In an addendum the examiner noted that the Veteran's right knee condition was asymptomatic during examination.  

In his April 2007 notice of disagreement (NOD) the Veteran contended that the January 2007 examiner did not conduct testing using repetitive motions.  Review of the examination reveals that the examiner made findings of no additional limitation after repetitive use.  

A January 2010 VA orthopedic consultation notes that the Veteran was evaluated for bilateral knee pain and that had experienced right knee lateral instability without warning and infrequent popping of the knee (a few times per month).  He had pain of the medial knee that radiated down his leg with standing.  His pain was rated a 6/10 with standing and walking, but was minimal upon rest.  He was given a patellar sparing knee brace and he reported that it helped with instability although it stiffened his knee.  The Veteran described his instability as a feeling that his knee was "going forward."  Examination revealed right knee extension to 0 degrees and flexion to 115 degrees.  There was tenderness to palpation along the lateral joint line and the medial patella.  McMurray's was negative.  There was "quite an amount of laxity" over the LCL with stress at extension and "lesser" with flexion at 30.  The ACL and PCL did not reveal laxity.  X-rays were interpreted as revealing well maintained joint spaces of the bilateral knees.  The assessment noted the Veteran had right knee pain with knee instability without warning and an incompetent LCL on examination.     

January 2010 VA right knee X-rays were interpreted as revealing no significant abnormality.  The clinical history noted chronic knee pain, nightly swelling, positive anterior drawer sign and varus/valgus laxity, and mild periarticular effusion.   
A January 2010 VA outpatient treatment record notes that the Veteran had a positive drawer sign.  The assessment was bilateral knee instability and questionable ligament tear.  

January 2010 correspondence from the Veteran notes that he experienced severe pain doing repetitive movements such as "bending, stooping, and side movements."

A February 2010 VA right knee consultation notes that the Veteran complained of right knee pain and instability.  He reported that since his injury in the 1960's he had experienced continuous problems.  His right knee pain worsened with activity or walking long distances and was relieved by sitting.  He noted occasions of instability where his knee occasionally gave way from under him.  He reported that a neoprene brace did not provide any lateral stabilizing forces, although it helped some during heavier activity.  Recent X-rays showed possible mild osteophytosis and mild subchondral sclerosis (especially on the medial tibial plateau) of the right knee.  There were calcifications of either the ACL or PCL on the right.  The Veteran reported that he was walking regularly (up to two miles).    He had a mildly antalgic gait with offloading on the right limb.  There was mild valgus angulation at the right knee.  There was no intrarticular swelling.  Examination revealed tenderness along the medial underside of the patella and over the tibial plateau region.  Lachman's was intact.  The PCL was intact.  MCL and LCL appeared intact although the Veteran could not endure full testing due to pain.  McMurray's testing elicited mild discomfort on the medial region of the right knee.  The provider noted that the Veteran did not have any changes consistent with severe degeneration of the knee.  He noted that examination findings were potentially consistent with MCL sprain, plica syndrome, and patellofemoral syndrome on the right.  

On February 2010 VA examination the Veteran reported a right knee injury in 1965 with pain and swelling on weightbearing ever since.  He reported that his right knee swelled and gave way without episodes of locking.  He was given a hinged brace for the right knee but did not usually wear it around the house.  Range of motion testing revealed right knee extension to 0 degrees and flexion to 115 degrees with tightness and pain beginning at that point.  McMurray's and Lachman's were negative.  His lateral and collateral ligaments were moderately lax in the right knee.  The right medial collateral ligament was tender to pressure and palpation.  Recent X-rays were noted to be normal.  The diagnosis was right knee lateral collateral ligament instability.   

A March 2010 physical therapy (PT) referral notes that the Veteran had chronic right knee pain likely due to medial meniscal pathology.

A March 2010 VA outpatient treatment (physical therapy consult) record notes that the Veteran reported a bilateral knee injury around Thanksgiving of the year prior, with his left knee buckling while he opened a door and his right knee twisting while attempting to bear his weight on it.  He noticed progressive improvement since onset with stiffness in the morning and an aching sensation with increased mechanical stress (i.e. walking and stairs).  Functional limitations included walking more than a mile, kneeling, and going up and down stairs.  It was noted the Veteran wore knee braces.  On examination the Veteran was tender to palpation along the right knee joint line.  X-rays were interpreted as revealing no significant abnormality.  The assessment was bilateral knee pain due to possible right knee meniscus tear and left knee strain.  

A May 2010 VA right knee MRI was interpreted as revealing: (1) thinning and increased signal within the fibular collateral ligament proper, suggesting a chronic partial tear; (2) thinning of the medial patellar retinaculum, suggesting a chronic partial tear; (3) high signal within the posterior horn of the medial meniscus, suggesting a small degenerative tear; (4) mild prepatellar soft tissue edema and stranding of Hoffa's fat pad. 

A June 2010 VA outpatient treatment record notes that the Veteran participated in physical therapy for his bilateral knees.  He was progressing slowly with decreased knee pain after treatments.  

On June 2010 examination (on behalf of VA) the Veteran's posture was normal and he walked with an antalgic gait.  There was some anteromedial joint space tenderness of the right knee.  There was no subluxation, edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment or drainage.  Range of motion studies revealed right knee extension to 0 degrees and flexion to 130 degrees with pain.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Anterior posterior ligament stability testing was within normal limits.  Medial and lateral meniscus testing revealed slight instability.   

In August 2010 correspondence the Veteran's representative alleged that the June 2010 examination right knee flexion finding did not consider pain as the Veteran was not told to stop when he felt pain.  Notably that examination reveals that the terminal range of motion finding was "with pain." 

At the October 2010 Travel Board hearing the Veteran testified that he wore knee braces (although not every day) when he was mowing the lawn or moving up and down stairs. 

As there is no evidence of pathology such as ankylosis, dislocated or removed semilunar cartilage, or tibia and fibula involvement, ratings under Codes 5256, 5258, 5259, and 5262 are not warranted, and the Board will look to the schedular criteria that will provide the Veteran with at least the next higher ratings.  

	Right knee instability

As an initial matter, the Board notes that the Veteran injured his right knee in service.  Service connection was granted for the Veteran's right knee disability (based on hyper mobility/instability), rated 20 percent, effective December 13, 1973.  As the 20 year threshold has come and gone, the Veteran's rating is protected under 38 C.F.R. § 3.951(b).  Consequently, the Board will look to the next higher (30 percent) rating for the right knee instability.  The instant claim for increase was received in November 2006. 

The Veteran's statements indicate that he suffers from periods of instability and that his knee will go out, buckle, or give way under him on ambulation.  He noted he has worn a brace to provide lateral stability of the knee with some success, but that it was not practical in all situations.  In March 2006, VA treatment records revealed positive anterior laxity and moderate valgus-varus laxity.  On January 2007 VA examination the Veteran was essentially asymptomatic (with no instability reported).  On January 2010 VA examination the Veteran was noted to have "quite an amount of laxity" and the assessment noted that he experienced instability without warning.  On February 2010 VA examination the Veteran's lateral and collateral ligaments were "moderately lax" in the right knee.  On June 2010 examination (on behalf of VA) the Veteran was not reported to have any instability or laxity.  

Review of the evidence reveals that the Veteran continues to suffer from intermittent instability of the right knee.  His self-reports note that his knee goes out "on occasion."  There is also some indication that he is occasionally asymptomatic (as on two examinations).  Two examiners have identified the Veteran's laxity to be "moderate."  The January 2010 examiner noted that he had "quite an amount of laxity."  While the definitional findings regarding laxity by examiners are not dispositive, in this case the Board finds that the overall disability picture presented does more nearly approximate "moderate" lateral instability.  It is apparent that the instability/laxity causes functional impairment and on occasion is quite bothersome to the Veteran (requiring a brace, limiting his standing and walking, and other functional activities); however, other examinations have found him to be asymptomatic, he indicated that he had instability without warning only a few times per month, and he has reported that he is able to walk (regularly up to two miles in February 2010 and up to a mile in March 2010).  The Board finds that the Veteran's right knee disability picture does not approximate "severe" lateral instability at any time during the appeal period.  

	Right knee limitation of motion

As noted above, an interim April 2010 rating decision granted service connection for separately ratable right knee limitation of motion rated 10 percent, effective January 27, 2010.

Right knee flexion is not shown at any time during the appeal period to have been limited to less than 115 degrees.  Consequently, an increased rating under Code 5260 is not warranted.  Right knee extension has consistently been shown to be full to 0 degrees; hence, an increased rating under Code 5261 likewise is not warranted.  Notably, examinations found that ranges of motion were not additionally limited on repeat range of motion testing.  

Consequently, a schedular rating in excess of 10 percent is not warranted for the Veteran's right knee disability (based on limitation of motion) for any period of time during the appeal period.  

The Board has also considered whether referral for extraschedular consideration is suggested by the record.  There is neither evidence nor allegation of symptoms of and/or impairment due to the right knee disability that are not encompassed by the schedular ratings assigned.  The functional impairment shown, of decreased range of motion, pain, and instability, is fully encompassed by the schedular rating criteria.  See 38 C.F.R. § 4.71a Code 5260 (limited motion), 5257 (instability).  Therefore, those criteria are clearly not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, as the evidence of record does not suggest nor has the Veteran alleged that he is unemployable due to his service-connected right knee disability, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 











ORDER

Service connection for a left knee disability is granted.  

A rating in excess of 20 percent for right knee instability is denied.

A rating in excess of 10 percent for right knee limitation of motion is denied.


____________________________________________
John Z. Jones	
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


